t c memo united_states tax_court richard p console petitioner v commissioner of internal revenue respondent docket no filed date richard p console pro_se steven w ianacone for respondent memorandum opinion laro judge respondent determined the following deficiencies additions to tax and accuracy-related_penalty with respect to petitioner’s federal income taxes accuracy-- related additions to tax penalty year deficiency sec_6653 hb a sec_6661 a sec_6653 b sec_6663 dollar_figure 1dollar_figure dollar_figure --- --- big_number big_number big_number ---- --- big_number -- big_number dollar_figure ---- big_number --t --- --- dollar_figure big_number -- --- -- --- ‘additionally sec_6653 b imposes an addition of percent of the interest due on the deficiency following a trial at which neither party presented any substantive evidence relating to respondent’s determinations we must decide whether petitioner is liable for those amounts we hold he is section references are to the internal_revenue_code in effect for the subject years and rule references are to the tax_court rules_of_practice and procedure petitioner resided in new jersey when his petition was filed background on date respondent moved the court under rule f to issue an order directing petitioner to show cause why proposed facts in evidence should not be accepted as established three days later the court granted respondent’s motion and ordered petitioner to file with the court by date a response under rule f showing why the matters set forth in respondent’s motion papers should not be deemed admitted for purposes of this case after petitioner failed to respond to the substance of our order we ordered that the facts and evidence set forth in respondent’s motion papers be deemed established for purposes of this case petitioner is considered under rule f to have stipulated the following relevant facts during each of the taxable years and the petitioner was a shareholder and officer of console wood and curico p c a law firm incorporated under the laws of the state of new jersey during the sic each of the taxable years and the petitioner followed a practice of bringing bills for his personal expenses to the law office for payment with checks drawn on the bank accounts of the law firm all checks in payment of these personal bills were coded by being marked with the letter a checks so coded were entered in the cash disbursement journal of the law firm and charged to an account labeled rpc the above practice was elicited from the petitioner during his testimony at a court appearance where he was on trial for insurance fraud petitioner would meet with his accountant and petitioner would decide the nature of the item business or personal and would direct the accountant where to deduct the items determined to be business all items determined to be personal by the petitioner were charged to petitioner as additional income and reported on his personal return based on a review of the accountant’s work papers the law firm’s cash disbursement journal the cancelled checks coded with an a discussions with the accountant and the court testimony of petitioner there was an excess of personal expenses of petitioner paid_by the law firm over the amounts reported as income by petitioner for the taxable years and petitioner’s fraudulent omission of specific items of income on his income_tax returns filed for the taxable years and is a part of a four year pattern of intent to evade taxes - - the petitioner understated his taxable_income on his income_tax returns for the taxable years and in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure respectively the petitioner understated his income_tax liabilities on his income_tax returns for the taxable years and in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure respectively a part of each deficiency in income_tax for taxable years and is due to fraud with intent to evade taxes richard p console the petitioner herein is the same person who was the defendant in the criminal case of united_states of america v richard p console district of new jersey case number nhp the respondent herein is a party in privity with the united_states of america the prosecuting party in the aforesaid criminal case in which the petitioner herein was the defendant the indictment filed on date in said criminal case sets forth the following charge against the defendant the petitioner herein the grand jury charges count one on or about date in the district of new jersey and elsewhere richard p console esq the defendant unlawfully wilfully and knowingly did attempt to evade and defeat a large part of the income_tax due and owing by himself to the united_states of america for the calendar_year by preparing and causing to be prepared signing and causing to be signed and filing and causing to be filed with the internal_revenue_service a false and fraudulent united_states individual_income_tax_return on behalf of himself wherein it was stated that his taxable_income for the said calendar_year was dollar_figure and that the --- - income_tax due and owing to the united_states of america dollar_figure whereas the defendant then and there well knew that his taxable_income for the said calendar_year was approximately dollar_figure upon which taxable_income there was then due and owing to the united_states of america an income_tax of approximately dollar_figure in violation of title_26 united_states_code sec_7201 and title united_states_code sec_2 the petitioner on date entered a plea of guilty to the charge set forth against him in said indictment on date the united_states district_court entered its judgment pursuant to said plea among the issues of fact determined in the aforesaid criminal case was whether richard p console the defendant therein and the petitioner herein did in fact willfully file a false and fraudulent income_tax return for the taxable_year with intent to evade and defeat income_tax and whether he did in fact by such means understate a part of the income_tax due and owing by him to united_states of america for said year during the tax_year petitioner received dollar_figure income on his purported schedule c business and listed expenses of dollar_figure including dollar_figure in attorneys’s fees the dollar_figure in attorney’s fees was paid for his criminal defense in the action described in paragraph sec_22 through above and in a prior criminal matter described in paragraph above discussion we address first whether petitioner is liable for the deficiencies and additions to tax under sec_6661 for substantial_understatement respondent’s determination is presumed correct and petitioner bears the burden of proving it wrong rule a 290_us_111 petitioner is deemed to have stipulated that he understated his income_tax liabilities for and in the amounts shown as deficiencies and the record contains no evidence that would support a contrary finding nor does the record contain any evidence to prove wrong the deficiency for or the additions to tax under sec_6661 for returns due before date a taxpayer whose return contains a substantial_understatement_of_income_tax is liable for an addition_to_tax under sec_6661 equal to percent of the underpayment attributable to the understatement 90_tc_498 as to respondent’s determination of these deficiencies and additions thereto petitioner relies solely on his argument that the notice_of_deficiency is invalid because he alleges respondent impermissibly used grand_jury_material during the audit underlying the notice_of_deficiency at trial petitioner called two witnesses to attempt to prove this allegation the first witness was a special_agent in respondent’s criminal ' an understatement is substantial if it exceeds the greater of a percent of the tax required to be reported on the return or b dollar_figure sec_6661 a and ii an understatement is reduced to the extent the position taken resulting in the understatement was supported by substantial_authority or the taxpayer adequately disclosed in the return or in an attachment relevant facts relating to his or her position sec_6661 b and investigation division he was involved with petitioner’s grand jury investigation and testified that he had prepared reports and computations of petitioner’s tax_liabilities exclusively for use in the grand jury proceedings he also testified that he was unaware that any of those reports or computations were used by respondent in the course of the audit underlying the notice_of_deficiency the second witness one of respondent’s revenue agents provided no testimony that would support petitioner’s allegation on the record before us we are unpersuaded that respondent relied on any grand_jury_material in the formulation of the notice_of_deficiency we hold that the notice_of_deficiency is valid accordingly we sustain respondent’s determination as to the deficiencies and the additions to tax under sec_6661 we turn next to respondent’s determination that petitioner is liable for the additions to tax for fraud under sec_6653 and an accuracy-related_penalty for fraud under sec_6663 respondent must prove this determination by clear_and_convincing evidence sec_7454 rule b 84_tc_405 80_tc_1111 an addition_to_tax or accuracy-related_penalty for fraud is a civil sanction provided primarily as a safeguard for the protection of the revenue and to reimburse the government for the heavy expense of investigation and the loss resulting from the taxpayer's fraud 303_us_391 fraud denotes intentional wrongdoing on the part of the taxpayer with the specific purpose of evading a tax known or believed to be owing 92_tc_661 fraud is shown by proof that the taxpayer intended to conceal mislead or otherwise prevent the collection of his or her taxes and that there is an underpayment_of_tax 317_us_492 398_f2d_1002 3d cir 394_f2d_366 5th cir affg tcmemo_1966_81 rowlee v commissioner supra pincite thus in order to sustain his burden as to fraud respondent must prove that petitioner underpaid his taxes for the relevant years and some part of each underpayment was due to fraud ’ tt is well settled in this court that the commissioner may establish fraud by relying upon matters deemed admitted under rule 85_tc_267 81_tc_644 77_tc_334 the commissioner may also establish fraud by relying on facts deemed to be stipulated under if respondent establishes that some part of the underpayment for a year is due to fraud all of the underpayment is deemed attributable to fraud unless petitioner proves otherwise see sec_6653 as in effect for through sec_6663 as in effect for rule f ambroselli v commissioner tcmemo_1999_158 on the basis of our review of the record we conclude that respondent has clearly and convincingly proven both prongs of the two-part test for fraud petitioner is deemed under rule f to have stipulated that a part of each deficiency for and was due to fraud with the intent to evade taxes as to petitioner is also deemed to have stipulated that he pled guilty to a violation of sec_7201 petitioner’s conviction of criminal_tax_evasion for under sec_7201 collaterally estops him from denying that his underpayment of income_tax for was due to fraud for purposes of sec_6653 b see eg 47_f3d_716 5th cir 708_f2d_243 6th cir affg tcmemo_1981_1 castillo v commissioner supra pincite- 82_tc_413 affd without published opinion 772_f2d_910 9th cir 43_tc_50 affd 360_f2d_358 4th cir we sustain respondent’s determinations of the additions to tax and the accuracy-related_penalty for fraud decision will be entered for respondent
